Citation Nr: 0739756	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of limiting the payment of accrued benefits to 
two years prior to the veteran's death. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1942 until October 1945, 
including a period during which he was a prisoner of war of 
the German Government from April 1944 until April 1945, and 
who died on October [redacted], 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

A review of the record reveals the appellant seeks 
reimbursement of medical expenses for treatment at a non-VA 
hospital.  This claim has not been adjudicated and is 
REFERRED to the RO for appropriate action.  In August 2004, 
the appellant raises a claim of service connection for 
hearing loss, for accrued benefits purposes.  In August 2004, 
the RO acknowledged the claim.  The claim, however, has not 
been adjudicated.  This claim is also REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The veteran died in October 2003. 




CONCLUSION OF LAW

The criteria for payment of accrued benefits for a period 
longer than two years have not been met. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.152, 3.1000 (2007); See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, although the VCAA duty to notify was not 
satisfied, VCAA notice is not required as the issue involves 
a claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA outpatient 
treatment records and the appellant submitted the death 
certificate and medical bills in support of the claim.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran died in October 2003, and the appellant filed a 
claim for Dependency and Indemnity Compensation in November 
2003.  That application included a claim for accrued 
benefits.  A rating decision dated in December 2003 granted 
DIC benefits, death pension benefits and accrued benefits at 
a totally disabling rate.  The appellant has appealed the 
limitation of payment of accrued benefits to two years prior 
to the veteran's death.  She refers to the December 2003 
change in the law and contends that as her claim was not 
completed until January 2004 (the date of notification), the 
change in law should apply and she should be entitled to 
benefits from September 1994, the effective date for service 
connection for the disabilities cited in the December 2003 
rating decision. 

Applications for accrued benefits are governed by 38 U.S.C.A. 
§ 5121 which states, in relevant part, that periodic monthly 
benefits under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or based on evidence in file at the date of death 
and due and unpaid for a specific period of time, two years 
in this case, shall, upon the death of such individual be 
paid to the veteran's spouse.  The statute, as interpreted by 
the Court, provides for 1) periodic payments to which an 
individual was entitlement at death under existing ratings 
for decisions, or 2) periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death and due and unpaid for a period not to exceed two 
years.  Bonny v. Principi, 16 Vet. App. 504, 507 (2002).  The 
phrase "not to exceed two years" has been interpreted by the 
Federal Circuit as not limiting survivors of veterans to 
recovery only of those benefits that accrued in the two years 
immediately preceding a veteran's death.  Rather, 38 U.S.C.A. 
§ 5121(a) (as in effect prior to December 16, 2003) limits 
the total accrued benefit payments that a survivor may 
receive to those accrued benefits due and unpaid for up to a 
two-year period.  Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 
2004).

As the appellant points out, there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C.A. § 5121(a) has been amended by repealing the 2-
year limit on accrued benefits such that a veteran's survivor 
may receive the full amount of the award for accrued 
benefits. Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  However, Congress 
specifically stated that this provision applies to deaths 
occurring on or after the date of enactment of the Act, or 
December 16, 2003.  Id. (emphasis added).  

The appellant argues that she should be entitled benefits 
without the two year restriction as she was not notified of 
the grant of benefits until January 2004; however, it is the 
date of death and not the date of the rating decision which 
controls.  In the present case, the veteran died in October 
2003, prior to the enactment of the new law, and therefore 
the recent statutory amendment is not applicable to the 
present appeal.  As such, the limitation of benefits to two 
year prior to the veteran's death was proper. 

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  Accordingly, the appeal is denied.


ORDER

The limitation of accrued benefits compensation payments to 
two years prior to the veteran's death was proper and the 
appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


